Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10/299912 and US 9662199 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings are objected to because paragraphs 15 and 20 of the applicant’s specification appears to use different numbers to reference the same features in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasiatka et al. (US 2008/0086206) in view of Amirparviz et al. (US 8,096,654).
Referring to claim 15, Nasiatka et al. discloses an implantable intraocular lens, comprising: an optic (optical element such as a lens, paragraph 12); a haptic operably connected to the optic (paragraph 12, disclose the haptic elements for stabilization); a camera comprising a camera lens attached to the haptic (paragraph 34). 
Nasiatka et al. does not specifically disclose that a display on the optic configured to overlay graphics in a user’s physical view through the lens, wherein the graphics comprise augmented reality graphics. In light of the specification and elements recited in the claim, “the video camera 180 may be forward facing to capture at least a portion of the real-world view perceived by the user. This forward facing image captured by the video camera 180 may then be used to generate an augmented reality…” Thus, with respect to the camera being able to provide augmented reality merely specifies the 
However, if the augmented reality nature of the camera and display are viewed as more than just the intended use of the camera, please note that Amirparviz et al. discloses a contact lens (200) in the same field of endeavor of ophthalmic lenses a display (114) on the optic configured to overlay graphics in a user’s physical view through the lens, wherein the graphics comprise augmented reality graphics (Col. 6 lines 5-11 and 20-27) for the purpose of improving display information. 
It would have been obvious to a person of ordinary skill in the art to modify the lens of Nasiatka et al. by providing the augmented reality features of Amirparviz et al. so that it is produced on the retina provides the benefit of improving display information to a user, a system capable of sensing and monitoring biological attributes of a user.
Referring to claim 16, Nasiatka et al. discloses wherein the camera comprises a video camera (paragraph 11).
Referring to claim 17, Nasiatka et al. discloses wherein the camera is forward-facing (paragraph 30, anterior side of the biocompatible housing, would be forward facing).
Referring to claim 18, Nasiatka et al. discloses wherein the camera is configured to capture at least a portion of the user’s physical view(abstract, paragraph 11).
Referring to claim 19, Nasiatka et al. in view of Amirparviz et al. discloses (Previously Presented) The implantable intraocular lens of Claim 15, further comprising 
Referring to claim 20, Nasiatka et al. in view of Amirparviz et al. discloses wherein the processor is further configured to analyze the signals from the camera and generate the graphics data using the signals from the camera(system takes images and transmits them; therefore, the processor is configured to analyze the signals (Amirparviz et al., col. 6 lines 20-27).
Referring to claim 21, Nasiatka et al. discloses a power source (paragraph 18).
Referring to claim 22, Nasiatka et al. discloses wherein the power source is wirelessly rechargeable via an external source(paragraph 18).
Referring to claim 23, Nasiatka et al. discloses a communications module configured to transmit and receive information with respect to an external device(paragraph 17).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasiatka et al. (US 2008/0086206) in view of Amirparviz et al. (US 8,096,654) as applied to claim 15 above, and further in view of McGinn et al. (US 2009/0279050).
Referring to claim 24, the combination of Nasiatka et al. and Amirparviz et al.  discloses sensors that provide input to a processor, but lacks a detailed description of it being configured to turn the display on or off. 
McGinn et al. discloses an electro-optic lenses in the same field of endeavor a lens that comprises a sensor (106) that can switch between on and off(paragraph 40).
It would have been obvious to a person of ordinary skill in the art to modify the processor of the combination of Nasiatka et al. and Amirparviz et al. to include an on/off switch as taught in McGinn et al. in order to control the display.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9999497; 6443893,7542210,7572011,8060560,8062129,8171154,8834566; and attached NPL citations. It is also noted that 8545555 teaches it is well known in the ophthalmic art that corrective lenses and contact lenses have been largely developed to correct disorders and implantation of accommodative intraocular lenses (IOLs) has been developed. Thus, providing vision alteration external or internal to the eye is well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774